60 F.3d 825NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.David FULLER, Defendant--Appellant.
No. 95-6267.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 6, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.
David Fuller, appellant Pro Se.  Mark Joseph Hulkower, Office of the United States Atty., Alexandria, VA, for appellee.
E.D.Va.
Before HALL, MURNAGHAN and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion in which he sought relief under 28 U.S.C. Sec. 2255 (1988) and Fed.R.Civ.P. 60(b).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Fuller, Nos.  CR-92-13-A;  CA-93-1565-AM (E.D.Va. Dec. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED